UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

_ UNITED STATES OF AMERICA,
V. CASE NO. 8:06-CR-464-T-17TGW

TRINIDAD MARQUEZ HAMILTON.
/

ORDER

This cause is before the Court on:

Dkt. 528 Order Directing Response on Retroactive Application
of Crack Cocaine Amendment

Dkt. 553 Response

Dkt. 554 Response

Dkt. 555 Order

Dkt. 556 Order Denying Sentence Modification

Dkt. 669 Stipulation

Dkt. 670 Order Reducing Sentence

Dkt. 733 Motion for Retroactive Application of
Sentencing Guidelines Pursuant to Amendment 782

Dkt. 761 Amendment 782 Memorandum

Dkt. 846 Notice of Federal Defender

Defendant Trinidad Marquez Hamilton, pro se, moves for a 2-level reduction
pursuant to Amendment 782.

Defendant Hamilton entered into a Plea Agreement, pleading guilty to
Counts 1 and 5 of the Indictment. (Dkt. 215). Defendant Hamilton was sentenced on
Counts 1 and 5 on September 26, 2007 to a term of imprisonment of 235 months on Count 1,
concurrent, and to a term of imprisonment of 120 months on Count 5, consecutive; to a term
of supervised release of 60 months on Counts 1 and 5, concurrent; fine waived, and a special
assessment fee of $200.00. (Dkts. 346, 350). Counts 2, 3 and 4 were dismissed on the
Government's Motion. The Court granted the Government's 5K1.1 Motion for a 2-level
reduction at sentencing, and denied Defendant's Motion for a downward departure to 180

months.

Pursuant to a Stipulation, Defendant’s term of imprisonment on Count 1 was

reduced to 210 months imprisonment, with the term of imprisonment on Count 5 remaining
consecutive. (Dkt. 670).

The Amendment 782 Memorandum indicates that if the 2-level reduction under
Amendment 782 were applied, the Career Offender guideline then be higher and render
Defendant Hamilton ineligible for a sentence reduction. At the time of sentencing, the Total

Offense Level under the applicable drug guideline was higher.

After consideration, the Court denies Defendant Hamilton’s Motion for Retroactive

Application of Sentencing Guidelines Pursuant to Amendment 782. Accordingly, it is

ORDERED that pro se Defendant Trinidad Marquez Hamilton’s Motion for
Retroactive Application of Sentencing Guidelines Pursuant to Amendment 782 (Dkt. 733)

is denied.

DONE and ORDERED in Chambers in Tampa, Florida on this st

‘day of November, 2019.

 

et eS a
4 Pe 2FG

   
 

 

Copies to:
All parties and counsel of record
Pro Se Defendant:

Trinidad Marquez Hamilton
49072-018

FCI Coleman Medium
P.O. Box 1032

Coleman, FL 33521
